Case 1:18-cv-00668-JTN-SJB ECF No. 56 filed 06/16/20 PageID.186 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

         Plaintiff,                            Case No. 1:18−cv−668

    v.                                         Hon. Janet T. Neff

GEORGINA'S LLC,

         Defendant.
                                          /



                            NOTICE OF HEARING


TAKE NOTICE that a hearing has been rescheduled as set forth below:

Type of hearing(s):   Status Conference
                      July 31, 2020 10:00 AM
Date/Time:            (previously set for July 28, 2020)
Magistrate Judge:     Sally J. Berens
Place/Location:       650 Federal Building, Grand Rapids, MI

In all other respects, the Order setting the Status Conference (ECF No. 55)
remains the same.

                                          SALLY J. BERENS
                                          U.S. Magistrate Judge

Dated: June 16, 2020               By:     /s/ Julie Lenon
                                          Courtroom Deputy
